Title: Thomas Jefferson to John Barnes, 18 April 1815
From: Jefferson, Thomas
To: Barnes, John


            Dear Sir  Monticello Apr. 18. 15.
            The departure of the mail and my distance from the office leave me barely time to inclose you an order on the Treasury for 4870.D. to wit 4500.D. the principal of Genl Kosciuzko’s money in my hands, and 360.D. one years interest. the order is for 10.D. over to cover any fraction of interest. the high interest on this principal has made me anxious to get first rid of it, and I have informed Genl Kosciuzko that I should make this deposit for him in the treasury of the US.  and that his annual interest would of course, as to that sum, be reduced from 8. to 5⅔ p. cent. I think it probable that at the end of the year when the principal is payable, we may convert it into some government loan of higher interest. Accept the assurance of my best wishes for your health and of my constant & affectionate esteem & respect.
            Th: Jefferson
          